Citation Nr: 0725366	
Decision Date: 08/15/07    Archive Date: 08/22/07

DOCKET NO.  05-39 124A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to payment and reimbursement for medical care and 
services rendered at Banner Baywood Medical Center between 
February 20, 2005, and February 22, 2005, under the 
provisions of 38 U.S.C.A. § 1728 (West 2002 & Supp. 2007).  


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Schechter, Counsel




INTRODUCTION

The veteran had active service from June 1982 to May 1985 and 
from September 1990 to April 1991.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2005 decision of the Department of 
Veterans Affairs (VA) VA Medical Center (VAMC) in Phoenix, 
Arizona, denying reimbursement for medical care and services 
provided at Banner Baywood Medical Center from February 20, 
2005, through February 22, 2005.  


FINDINGS OF FACT

1.  The medical care and services rendered at Banner Baywood 
Medical Center from February 20, 2005, through February 22, 
2005, were rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health.

2.  Such care and services were rendered to the veteran, who 
was in need of them for treatment of a disability, and the 
veteran then had a different total disability permanent in 
nature from a service-connected disability.

3.  VA or other Federal facilities were not feasibly 
available at the time these care and services were rendered, 
and an attempt to use VA or other Federal facilities at that 
time would not have been reasonable, sound, wise, or 
practical. 


CONCLUSION OF LAW

The criteria for payment or reimbursement for medical care 
and services, pursuant to 38 U.S.C.A. § 1728, received 
February 20, 2005, through February 22, 2005, at the Banner 
Baywood Medical Center, have been met.  38 U.S.C.A. § 1728 
(West 2002 & Supp. 2007); 38 C.F.R. § 17.120 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

In this decision, the Board herein grants payment or 
reimbursement for medical care and services provided at the 
Banner Baywood Medical Center from February 20, 2005, through 
February 22, 2005.  This is a complete grant of the benefit 
sought on appeal, and hence there is no reasonable 
possibility that additional development would further the 
veteran's claim for that benefit.  


II.  Claim for Payment or Reimbursement of Unauthorized 
Medical Expenses Incurred for Care and Services 
Rendered at Banner Baywood Medical Center from 
February 20, 2005, through February 22, 2005

The veteran and his wife provided the details that follow in 
testimony at a January 2007 Travel Board hearing before the 
undersigned Veterans Law Judge.  

On February 20, 2005, the veteran had chest pain and 
difficulty breathing, and his wife called for an ambulance.  
The paramedics arrived and tried to stabilize the veteran, 
and then took him to Banner Baywood Medical Center (BBMC) in 
the vicinity of Phoenix, Arizona.  The veteran told them that 
he was a service-connected disabled veteran, and asked to be 
taken to the VA Medical Center, but a person in the vehicle 
said that instead they were taking him to the nearest medical 
facility.  They accordingly took the veteran to the emergency 
room (ER) at BBMC.  The veteran was hospitalized at BBMC from 
February 20 through February 22 of 2005, and underwent a 
number of tests and examinations during that hospitalization.  
This resulted in a substantial medical bill, which was paid 
in part by Medicare Part B.  The veteran paid part of the 
remainder, but there remains a balance due, for which the 
veteran seeks VA reimbursement.  

The veteran testified that prior to his wife calling the 
ambulance, he had taken three nitroglycerine pills 
sublingually, but the chest pain had remained constant.  He 
also had drowsiness.  When the ambulance personnel arrived, 
they gave him four more nitroglycerine pills, but that did 
not stabilize the veteran's condition.  He added that his 
blood pressure was also very low and they assessed that he 
would have to go to the hospital for monitoring.  When he 
requested to be taken to the VA facility, which was 47 or 48 
miles away, they informed that because it was a cardiac case, 
protocol required that they take him to the nearest medical 
facility, which was Banner Baywood, at only approximately 10 
miles' distance.  The veteran noted that he had no choice in 
the matter.  In the ambulance, they placed the veteran on an 
intravenous line (IV), but he did not know what was 
administered via the IV.  They also placed him on a chest 
monitor.  His drowsiness continued while he was in the 
ambulance, such that one of the personnel had difficulty 
keeping him awake.  

The veteran added that he had had a chest pain episode once 
before, and for that reason he had been given nitroglycerine 
tablets by VA, but that on that previous occasion VA could 
not determine the cause of the chest pain.  There was also a 
failure to ascertain the cause of the chest pain at the BBMC 
hospitalization in question from February 20 to February 22 
of 2005.  At the hearing, the veteran's wife elaborated that 
he had these episodes approximately every four or five years, 
and that he has been fine after they resolved.  However, the 
veteran added that it had been a year and two months since 
the last prior episode, for which he had visited the VA 
facility and been given the nitroglycerine bottle.  

The veteran and his wife testified that at this point all the 
bills from the February 2005 hospitalization that were not 
covered by Medicare or Medicare Part B, or which that had not 
paid out of pocket, were now in the hands of collection 
agencies.  

Initially, in adjudicating a claim for reimbursement of 
medical expenses, the Board must make a factual determination 
as to whether VA gave prior authorization for the non-VA 
medical care that the veteran received at BBMC from February 
20 to February 22 of 2005.  See 38 U.S.C.A. § 1703(a); see 
also 38 C.F.R. § 17.54 (2004); see Similes v. Brown, 5 Vet. 
App. 555 (1994).

The law provides that, in connection with its statutory 
obligation to provide medical services to veterans, VA may 
contract for private hospital care in certain limited 
circumstances, including cases where a medical emergency 
exists.

Pursuant to 38 U.S.C.A. § 1703(a), "When [VA] facilities are 
not capable of furnishing . . . the care or services 
required, the Secretary, as authorized in [38 U.S.C.A. § 1710 
or 1712], may contract with non-Department facilities in 
order to furnish" certain care, including: "[h]ospital care 
or medical services for the treatment of medical emergencies 
which pose a serious threat to the life or health of a 
veteran receiving medical services in a Department facility . 
. . until such time following the furnishing of care in the 
non-Department facility as the veteran can be safely 
transferred to a Department facility." 38 U.S.C. 
§ 1703(a)(3) (West 2002 & Supp. 2007); 38 C.F.R. § 17.52 
(2006) (formerly 38 C.F.R. § 17.50b).

The admission of a veteran to a non-VA hospital at the 
expense of VA must be authorized in advance. 38 C.F.R. § 
17.54 (formerly 38 C.F.R. § 17.50d).  See Malone v. Gober, 10 
Vet. App. 539, 541 (1997); see also General Counsel Opinion, 
VAOPGCCONCL 1-95, at 9 (Mar. 31, 1995) ("Authorization in 
advance is essential to any determination as to whether the 
Department is or is not going to furnish the contract 
care.").  In the case of an emergency that existed at the 
time of admission, an authorization may be deemed a prior 
authorization if an application is made to VA within 72 hours 
after the hour of admission.  38 C.F.R. § 17.54.

In the present case, there is no evidence that the veteran 
sought and obtained proper authorization for VA payment of 
the private medical expenses he incurred as associated with 
treatment at BBMC between February 20, 2005, and February 22, 
2005.  The veteran has not asserted that such authorization 
was given, and there is no evidence of record suggesting that 
any such authorization was given, either prior to or based 
upon a request made within 72 hours after that 
hospitalization.  

Accordingly, the Board must conclude that prior authorization 
for the private medical treatment received at BBMC between 
February 20, 2005, and February 22, 2005, was not obtained 
pursuant to 38 C.F.R. § 17.54, and that payment is not 
warranted for expenses incurred in conjunction with that 
treatment under 38 U.S.C.A. § 1703. 

The U.S. Court of Appeals for Veterans Claims has stated that 
a "second avenue for potential relief for a veteran entitled 
to VA care forced to obtain treatment at a non-VA facility is 
38 U.S.C. § 1728, which provides that the Secretary 'may, 
under such regulations as the Secretary shall prescribe, 
reimburse . . . for the reasonable value of such care or 
services . . . for which such veterans have made payment.'" 
Malone, 10 Vet. App. at 541 (1997), quoting 38 U.S.C.A. § 
1728(a) (West 2002 & Supp. 2007).

Such reimbursement is available only "where - (1) such care 
or services were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health; (2) such care or services were rendered to a veteran 
in need thereof (A) for an adjudicated service-connected 
disability, (B) for a non-service-connected disability 
associated with and held to be aggravating a service- 
connected disability, (C) for any disability of a veteran who 
has a total disability permanent in nature from a service-
connected disability, or (D) for any illness, injury, or 
dental condition in the case of a veteran who (i) is a 
participant in a vocational rehabilitation program (as 
defined in section 3101(9) of this title), and (ii) is 
medically determined to have been in need of care or 
treatment . . . .; and (3) [VA] or other Federal facilities 
were not feasibly available, and an attempt to use them 
beforehand would not have been reasonable, sound, wise, or 
practical." 38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120 (2006) 
(formerly 38 C.F.R. § 17.80) (emphasis added).

The Court has observed that, given the use by Congress of the 
conjunctive "and" in the statute, emphasized in the above 
quotation, "all three statutory requirements would have to 
be met before reimbursement could be authorized." Malone, 10 
Vet. App. at 542, citing Cotton v. Brown, 7 Vet. App. 325, 
327 (1995); Hayes v. Brown, 6 Vet. App. 66 (1993).

Under 38 U.S.C.A. § 1725, the term "emergency treatment" is 
defined as medical care or services furnished when VA or 
other Federal facilities are not feasibly available and an 
attempt to use them beforehand would not be reasonable, when 
such care or services are rendered in a medical emergency of 
such nature that a prudent layperson reasonably expects that 
delay in seeking immediate medical attention would be 
hazardous to life or health, and only until such time as the 
veteran can be transferred safely to a VA or other Federal 
facility.  38 U.S.C.A. § 1725(f)(1); 38 C.F.R. § 17.1002.  

For the purposes of payment or reimbursement of medical 
expenses under 38 U.S.C.A. § 1725, a medical emergency lasts 
only until the time the veteran becomes stabilized.  38 
C.F.R. § 17.1002(d).  The term "stabilized" means that no 
material deterioration of the emergency medical condition is 
likely, within reasonable medical probability, to occur if 
the veteran is discharged or transferred to a VA or other 
Federal facility.  38 C.F.R. § 17.1001(d).

The Board finds that the care rendered by BBMC, between 
February 20, 2005, and February 22, 2005, was reasonably 
perceived to be a medical emergency of such nature that delay 
would have been hazardous to life or health, and that Federal 
facilities were not feasibly available.  Hence, the veteran's 
obtaining an ambulance for transportation was reasonable, and 
the Board accepts, for purposes of the present decision, the 
veteran's narrative to the effect that ambulance protocol 
required transportation to the nearest facility, which was 
BBMC, in light of the veteran's condition.  (While the 
veteran estimated that BBMC was 10 miles away from his home, 
whereas the VAMC in Phoenix was 47 miles away, a review of 
these locations on a map informs that the distance to each is 
somewhat less than quoted by the veteran, though the distance 
from the veteran's house to the VAMC was over seven times the 
distance to BBMC.)  The Board accordingly finds that the 
first and third criteria of  38 U.S.C.A. § 1728 are 
satisfied.  

The Board also finds that at the time of the hospitalization 
the veteran did satisfy the requirements of the second 
criterion of  38 U.S.C.A. § 1728, based on care for a 
reasonably medically perceived disability, and based on a 
permanent and total (100 percent) disability rating in effect 
(for other disability) at the time of the treatment.  
 
Hospitalization records reveal that the treatment afforded 
between February 20 and February 22 of 2005 was in the nature 
of testing and monitoring to ascertain the nature of the 
emergent condition with symptoms including substernal chest 
pain, cough, shortness of breath, and headache; as well as 
necessary care afforded the veteran in the course of that 
testing and monitoring.  A general examination was conducted 
and chest X-rays were obtained on February 20.  A head CT was 
obtained on February 20.  Blood work was performed, and 
results were obtained over the period from February 20 to 
February 22.  The preliminary diagnostic assessment, 
completed on February 21, produced a plan involving a chest 
CT to rule out pulmonary embolism, empiric antibiotic 
therapy, monitoring and control of blood pressure, and 
analgesics for  headache with prophylactic agents for heart 
symptoms.  A thoracic CT was conducted, with results obtained 
on February 21.  

Absent knowledge of what was causing the veteran's symptoms, 
and with possibilities of heart attack, embolism, dissecting 
aorta, stroke, or other potentially fatal condition being 
present, it was reasonable not to remove the veteran from 
BBMC until such time as initial observation and evaluation 
were completed, to rule out the possibility of emergent 
conditions which could at any moment progress to be life-
threatening or severely debilitating conditions.  In that 
sense, the veteran was not stabilized until the initial 
evaluation and observation, lasting over the entire period of 
hospitalization at BBMC from February 20 to February 22, was 
completed.  Thus, the final criterion under  38 U.S.C.A. 
§ 1728 is satisfied for that entire period of BBMC care from 
February 20 through February 22 of 2005.  

Accordingly, the preponderance of the evidence weighs in 
favor of findings that the requirements for reimbursement 
under 38 U.S.C.A. § 1728 are met.  Thus, reimbursement for 
all medical care and services provided from February 20 to 
February 22 of 2005, at BBMC, is warranted.  


ORDER

Payment or reimbursement for medical care and services 
provided at Banner Baywood Medical Center from February 20, 
2005, through February 22, 2005, is granted.



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


